United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3752
                                   ___________

James Germalic, Independent             *
Candidate for President, Pro Se,        *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Nebraska.
                                        *
John Gale, Secretary of State           *      [UNPUBLISHED]
Lincoln, Nebraska,                      *
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: July 20, 2010
                                Filed: July 23, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       James Germalic appeals from the order of the District Court1 dismissing his
complaint for failure to state a claim. Germalic also has a pending motion to add
thirty-nine pages to his reply brief. Upon de novo review, we conclude that the
District Court did not err in dismissing Germalic’s complaint for failure to state a
claim. See Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (noting that pro se


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
complaints should be liberally construed but nevertheless "must allege sufficient facts
to support the claims advanced"); Ellis v. Norris, 179 F.3d 1078, 1079 (8th Cir. 1999)
(affirming dismissal of 42 U.S.C. § 1983 complaint where plaintiff "failed to allege
facts supporting any individual defendant’s personal involvement or responsibility for
the violations"); Reed v. Woodruff County, Ark., 7 F.3d 808, 810 (8th Cir. 1993)
(explaining that to state a claim under § 1983, a plaintiff must allege that the
defendant’s actions "amounted to a violation of a right . . . protected by the
Constitution or laws of the United States"); see also Schaaf v. Residential Funding
Corp., 517 F.3d 544, 549 (8th Cir.) (standard of review), cert. denied, 129 S. Ct. 222
(2008).

      Accordingly, we affirm the District Court. In addition, we deny Germalic’s
pending motion.
                     ______________________________




                                         -2-